UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Mondaire Jones, Alessandra Biaggi, Chris
Burdick, Stephanie Keegan, Seth Rosen,
Shannon Spencer, Kathy Rothschild, Diana
M. Woody, Perry Sainati, Robert Golub,
Mary Winton Green, Marsie Wallach,
Matthew Wallach, Mac Wallach, Carol
Sussman, and Rebecca Rieckhoff,
individually, and on behalf of all others
similarly situated,

Plaintiffs,
Vi.
United States Postal Service, Louis DeJoy,
as Postmaster General of the United States
Postal Service, and Donald J. Trump, as

President of the United States,

Defendants.

 

 

No 20 Civ. 6516 (VM)

DECLARATION OF JASON DeCHAMBEAU
U.S.C.

tv

I, Jason DeChambeau, under penalty of perjury and in lieu of affidavit as permitted by 28
§ 1746, state as follows:

| am currently employed by the United States Postal Service as Headquarters Director of
Processing Operations, a position I have held for approximately two years. | began
working for the Postal Service in 1995 as an Industrial Engineer and advanced through
other positions, primarily various management positions in Operations, including
Manager of Distribution in two locations and Senior Plant Manager.

In my role as Director of Processing Operations, | oversee nationwide mail processing
operations, including mail processing equipment requirements.

! am familiar with the complaint filed in this case and plaintiffs’ claims therein.

This declaration is based on my personal knowledge, as well as information conveyed to
me by my staff and other knowledgeable Postal Service personnel in the course of my

official duties and responsibilities.

Longstanding practice of removing unnecessary mail processing equipment

a

The Postal Service has a nationwide inventory of machines to process letter and flat mail.
Letter mail refers to machinable envelopes enclosing folded letters, greeting cards, and
the like, which fall within height, width, and length limitations ranging from less than

', inch in thickness to less than a 11 4 inches in length. The Postal Service uses the word
“flats” in reference to larger envelopes, newsletters, magazines. In order to be processed
by flat sorting machines, flats must also meet defined size requirements.

Machines that process letter and flat mail include the Advanced Facer Canceler System
(AFCS), Delivery Barcode Sorter (DBCS), and Automated Flat Sorting Machine

(AFSM). The AFCS collates mail piece information, provides electronic image

el
processing, storage, and interfacing functions, and applies a cancellation postmark. The
AFSM sorts flats, using automatic feeders, acquires address images for video encoding,
and processes mail using optical character recognition technology. Its design includes a
module that holds trays (also called bins) that are filled with mail. The DBCS sorts letter
mail based on address and ZIP Code information into designated bins to other
downstream plants, delivery units, or into ZIP Code sequence for delivery.

The Postal Service has removed and/or replaced unnecessary or outdated mail processing
and sorting equipment for many years. The Postal Service has numerous reasons for
removing machines. Older machines that have been outdated are removed and replaced
with machines with improved technology. When facilities or processing operations are
consolidated, the Postal Service will remove machines when they are no longer needed to
process the volume of mail flowing through the remaining facilities.

Postal Service Headquarters has a longstanding practice of monitoring the volume of mail
flow at facilities throughout the nation through transmission of electronic data from each
machine. Each machine is capable of processing a specific volume of mail when it is
operating at full or maximum capacity. If a machine is only operating at, for example,
60% capacity, it is capable of processing much more mail. When data indicates each of
two letter sorting machines in one facility is handling less than the capacity of one
machine, one of the machines is redundant. For numerous reasons it is more cost-
efficient for the number and type of machines to be in alignment with the volume handled
by each facility.

Unnecessarily keeping underutilized machines in certain locations is inefficient and

costly, and, consequently, removing machines is an essential part of the Postal Service's

+
10.

11.

ongoing efforts to manage its human resources and costs while still striving to deliver
mail as expeditiously as possible throughout the nation. Running unnecessary machines
leads to numerous additional costs.

First, when letter and flat mail volume declines significantly and fewer machines within a
facility are needed to process the volume of mail, leaving all machines in place in all
locations requires the use of unnecessary work hours. That is so because a facility needs
fewer employees to run one machine than two. Additional work time is also required for
running each machine that is used. Workers must set up each machine at the beginning
of the processing period by taking steps such as setting up trays to hold the processed
mail for transportation and must close down the machines when processing is complete.
Depending upon employee efficiency, these processes require from approximately twenty
minutes to approximately half an hour per shift.

In addition, removal of unnecessary machines reduces utility and maintenance costs,
including the need for staff hours. The Postal Service employs various numbers of
Maintenance Mechanics and Electronic Technicians at each processing facility,

depending upon the number of machines at the facility.

. Use of the correct number of mail processing machines contributes to cost-effectiveness

in the transportation of mail, as well. One machine functioning at capacity requires the
use of fewer mail trays and processes a higher volume of mail per tray. Accordingly,
when the appropriate number and type of equipment needed is utilized, each plane or
truck may hold a higher volume of mail moved on efficiently packed trays. Cost savings
are achieved when the Postal Service requires fewer trucks or less space on a plane to

transport mail.
13. The volume of letter and flat mail has declined significantly during the last decade as use
of electronic communications has risen, meaning that the Postal Service needs less letter
and flat equipment in order to align with volume reductions. Based on data analyses of
machine utilization, the Postal Service removed an average of approximately 388
machines per year from mail processing operations from the beginning of 2015 through
2019. We refer to the process as reduction, or “reducing machines.” The reduction
numbers include machines that were disconnected from the network, temporarily covered
with a tarp, or physically removed. The number of machines reduced varies widely from
each fiscal year to the next and is based on the most recent data available on the number
and types of machines needed. Postal Service fiscal years begin on October | of the
preceding calendar year and end on September 30 of that fiscal and calendar year, e.g..
fiscal year 2015 ran from October 1, 2014, through September 30, 2015. In fiscal year
2016, we reduced 1,120 letter and flat sorting machines, while the following year we
reduced only 197 machines. (See chart following paragraph 20.)

Nationwide equipment reduction

14, In January 2017, Headquarters began an equipment-reduction initiative as a network
operations efficiency strategy. The first phase was directed at reducing DBCS and
AFSM machines to match mail volume projections. Each of the seven Postal Service
areas completed an initial analysis to arrive at the number of machines to be reduced,
which they submitted to Headquarters Processing Operations. Headquarters tracked the
progress of reductions weekly and addressed any area requests for a deviation from the

plan, such as delays in removing machines.
15.

16.

i.

Between 2017 and April 2020, the Postal Service ran four additional phases.
Headquarters Operations Research group created and ran a computer model to determine
the optimum number of machines required for efficient mail processing at facilities
across the nation and monitored the reductions on an ongoing basis. The model considers
the variation in volume by using the 95" percentile of heaviest daily volume excluding
December (a month with especially high mail volume), machine capacity, and processing
windows.

In phases two through five. Operations adjusted and reran the model several times to
more accurately identify the optimum number of machines required for efficient
processing of current mail flow and applying any adjustments in tracking methodology.
The AFCS was added to the types of equipment to be assessed for possible removal in
Phase 2, due to our observation of continued volume reduction. Phase 5 ran in June 2019
using the prior 12 months of data, excluding December, a month with especially high
mail volume.

Headquarters has continued its customary daily monitoring of machine utilization.
Beginning in March 2020, the COVID-19 pandemic significantly accelerated the decline
in the volume of mail, primarily letter and flat mail, that has occurred in recent years. At
the same time. package volume increased significantly. As the pandemic period has
continued to affect the nation. this decline in letter and flat mail has continued, and
package volume has continued to increase significantly. By May 2020, Headquarters
Operations concluded based on our ongoing data monitoring and analyses that the letter
and flat mail volume was highly unlikely to return to the significantly higher pre-March

level, and that the increased package volume would likely continue. Letter and flat mail
19.

processing machines in various facilities were operated far below the optimal capacity,
and more package sorting machines and/or floor space was needed for processing the
increased package mail volume. To operate more efficiently, the Postal Service needed
fewer letter and flat sorting machines and more package machines and/or more workroom

floor space for nonautomated package processing.

. The fluctuation in types of mail was a major factor in the reduction analysis and had a

significant effect on the Postal Service’s mail processing equipment needs. Where a
smaller number of letter or flat mail sorting machines are needed in facilities to
efficiently process the volume of such mail, removing unnecessary machines frees up
space for other package-processing machines, which may be staffed with employees who
are no longer needed for running additional letter or flat mail sorting machines. Even
where sorting machines are not yet available, floor space is necessary to accommodate
the increased volume of packages.

In May 2020, in Phase 6 of the reduction initiative, the model was rerun to identify
targets for reduction based on the significantly higher volume reductions in letter and flat
mail and the increase in package mail. On May 15, 2020, Headquarters Processing
Operations sent volume modeling and equipment reduction targets for various mail
processing equipment to the area Vice Presidents for review and implementation. As in
prior years, many machines were scheduled for removal during the summer months
preceding August when mail volume is historically lower. Excess machines were either
disassembled and physically removed, turned off and disconnected from the network, or

temporarily tarped.
20. | am aware that Plaintiffs in this matter have alleged that sorting capacity was reduced

21

more dramatically in some areas for reasons related to the November election. That is
not correct. The selection of the number of machines to be reduced, in 2020 and in past
years, has been based solely on ongoing analysis of mail volume and mail processing

needs nationwide.

. In 2020, approximately 711 letter and flat sorting machines have been reduced. The

following chart reflects ongoing changes in equipment inventory from the beginning of
Fiscal Years 2015 to August 2020. It shows that the total number of reductions during
Fiscal Year 2020 (beginning October 1, 2019, and to end on September 30, 2020) was
higher than during the preceding four fiscal years, but not as great as the number during
Fiscal Year 2016. Fiscal Year 2016 was the year that the Postal Service initiated a plan
to expand the operating window in the plants by adjusting the service standards. The
plan known as the Operational Window Change (OWC) was necessary due to declining
volumes and the need to improve efficiencies. The change in the 2016 operating plan

reduced the need for letter and flat sorting equipment.

 

 

 

 

 

 

 

 

Fiscal Year | Letter Machines | Flats Machines Total Number
Machines Reduced
FY 2015 6,242 52] 6,763
10-1-14
FY 2016 5,145 498 5,643 1,120
10-1-15
FY 2017 4,946 500 5,446 197
| 10-1-16
| FY 2018 4,625 468 3,093 353
10-1-17
FY 2019 4,533 459 4.992 101
10-1-18
FY 2020 4.376 448 4.824 168
10-[-19
8-18-20 3,722 391 4,i13 711

 

 

 

 

 

 

 
9

23.

. The May 2020 scheduled removals were in place under the leadership of former

Postmaster General Megan Brennan. Postmaster General DeJoy played no role in
developing the plans or implementing the plans. At the Postmaster General’s directive of
August 18, 2020, however, Headquarters suspended all removals of equipment until after
the November election.

Headquarters continues to monitor mail volume and machine utilization daily to ensure
that the Postal Service operates at a high efficiency level while maintaining a high level
of service performance for our customers. Headquarters has anticipated that the volume
of election mail, including ballots, will increase, as a greater number of voters use
election mail due to COVID-19 concerns and various states’ decisions to adjust laws and
procedures relating to voting via mail. This anticipated increase in volume due to
election mail represents only a small fraction of the normal volume successfully
processed and delivered on a daily basis. If every eligible voter chose to vote by mail,
this would add, approximately 160 million pieces of mail over a four-week period, or 40
million pieces on average per week. By comparison, the 2020 Census, which was
successfully handled over an eight-week period, added 521 million pieces or an average
of 65 million per week. Another means of evaluation is to compare the potential increase
with the overall volume processed by the Postal Service to determine the overall potential
impact. The average total pieces handled (TPH) for the months of April, May, June, and
July of 2020 was 16.1 billion pieces per month. This is 21% less than the same period
last year due to impacts of COVID-19. Adding 160 million pieces of election mail and
assuming that each piece would be run twice, this still only equates to a 2% increase in

total pieces handled. Based on the current equipment set of 3,722 letter sorting machines
running at 21,000 pieces per hour over 24 days in the month of October preceding the
election, this equates to only 10 minutes per day per machine of additional processing

time needed to process the Election ballots.

1 declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.

Executed at Washington, D.C. on the Bt day of September, 2020

JASON DeCHAMBEA

10
